Citation Nr: 9919591	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  99-03 532	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

The veteran and her attorney entered into a fee agreement 
dated June 16, 1997, which provided that the latter would 
represent the former before the Department of Veterans 
Affairs (VA) in connection with an appeal of her claim for 
entitlement to service connection for relapsing 
polychondritis. The fee agreement, which is contingent in 
nature, provides for a fee "in the amount of 20% of the 
recovery or the maximum permitted under federal law - 
whichever is less."

The fee agreement also provides for direct payment of the fee 
to the attorney by VA.  With a memorandum dated August 12, 
1997, the Deputy Chief Counsel for Legal Affairs at the Board 
of Veterans' Appeals (the Board), sent the Adjudication 
Officer (AO) at the VA Regional Office (RO) in Detroit, 
Michigan, a copy of the June 16, 1997, fee agreement, and 
asked the AO to, if entitlement to past-due benefits (PDBs) 
were established, pay the veteran 80 percent of those PDBs, 
withhold 20 percent of those PDBs for the potential payment 
of a fee to the attorney, and refer the case to the Board for 
review.

In a rating decision dated September 25, 1998, the RO, in 
pertinent part, granted the veteran's claims for (1) 
entitlement to service connection for left lateral meniscus 
tear; and (2) an increased evaluation of her service-
connected relapsing polychondritis.  This action resulted in 
the veteran's entitlement to past-due benefits in the amount 
of $17,142.00.

Notwithstanding the aforementioned Deputy Chief Counsel's 
August 1997 memorandum to the AO, the RO's Service Center 
Manager informed the Board in a memorandum dated January 25, 
1999, that all the PDBs had been paid to the veteran.  VA has 
no legal authority to pay attorney fees when payment of the 
total amount of PDBs has been made to the claimant, see 
VAOPGCPREC 27-92, 58 Fed. Reg. 12449 (March 4, 1993).

The Deputy Chief Counsel for Legal Affairs, wrote to the 
attorney on January 28, 1999, pointing out to the attorney 
the potential problem with his charging a fee for 
representing the veteran before VA.  The attorney was asked 
whether he had charged his client a fee and, if so, whether 
he would return the fee to her.  The potential problem 
identified was the fact that the Board had not issued a final 
decision concerning the issues for which past-due benefits 
had been awarded, which is one of the prerequisites for 
charging a fee.  No response from the attorney was received.

On March 5, 1999, the Deputy Chief Counsel for Legal Affairs, 
sent a letter to the attorney and his client, via certified 
mail, advising each that he was asking the Board to review 
their fee agreement for reasonableness on its own motion 
under 38 U.S.C. § 5904(c)(2).  Each was afforded a period of 
30 days in which to file a response to the notice letter.  
The motion to review the fee agreement for reasonableness was 
added to the Board's docket.  In a letter dated April 16, 
1999, and received at the Board on April 27, the attorney 
advised that he had not received the aforementioned March 5 
letter and asked for additional time in which to respond 
thereto.  On May 3, 1999, the attorney was mailed a copy of 
the Deputy Chief Counsel's March 5 letter and given 30 days 
during which he could submit to the Board argument or 
evidence he wanted the Board to consider.

On June 10, 1999, the Board received the attorney's written 
response to the March 5 notice.  The attorney advised that 
"[w]e will not charge Ms. [redacted] any fee in connection with 
our representation of her in front of the regional office of 
veterans affairs to date.  We will treat this representation 
as pro bono."


FINDINGS OF FACT

1. The veteran and her attorney entered into a contingent 
fee agreement dated June 16, 1997, which provided that the 
latter would represent the former before VA in connection 
with her appeal of her claim for entitlement to service 
connection for relapsing polychondritis; the fee agreement 
provided for a fee "in the amount of 20% of the recovery or 
the maximum permitted under federal law-whichever is less."

2. In a rating decision dated September 25, 1998, the RO, 
in pertinent part, granted the veteran's claims for (1) 
entitlement to service connection for left lateral meniscus 
tear; and (2) an increased evaluation of her service-
connected relapsing polychondritis; this action resulted in 
the veteran's entitlement to past-due benefits in the amount 
of $17,142.00.

3. The Board has not issued final decisions concerning the 
issues of entitlement to service connection for left lateral 
meniscus tear or entitlement to an increased evaluation of 
her service-connected relapsing polychondritis.

4.	The attorney has represented that he is not charging the 
veteran a fee for representing her before the RO prior to 
June 3, 1999.


CONCLUSION OF LAW

There are no fees being charged which the Board may review 
for reasonableness.  38 U.S.C.A. § 5904(c)(2) (West 1991 & 
Supp 1999); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1998).  
These criteria re: (1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; (2) 
the notice of disagreement which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

Because the Board had never issued a final decision 
concerning the issues for which the veteran became entitled 
to PDBs, it appeared that one of the essential prerequisites 
for charging attorney fees may not have been met. See 38 
U.S.C.A. § 5904(c).  For this reason, the Deputy Chief 
Counsel for Legal Affairs notified the veteran and her 
attorney that the Board was being asked to review for 
reasonableness their fee agreement. 

Subsequently, the attorney advised the Board that he is not 
charging the veteran a fee for the work he provided on her 
behalf prior to June 3, 1999, before the RO.  The Board 
construes this statement as a modification of the original 
fee agreement, providing that the work performed on the 
veteran's behalf was done strictly on a pro bono basis.   
Since no fee will be charged, there is now no need for the 
Board to review for reasonableness the June 17, 1997, fee 
agreement between the attorney and the veteran.  Accordingly, 
the motion to review the fee agreement is dismissed.

ORDER

The motion is dismissed.



		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


